Filed 1/15/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 3









In the Interest of M.S.



Southeast Human Service Center, 		Petitioner and Appellee



v.



M.S., 		Respondent and Appellant







No. 20140435







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable Bradley A. Cruff, Judge.



AFFIRMED.



Per Curiam.



Ronald W. McBeth, Richland County State’s Attorney, 413 3rd Ave. N., Wahpeton, ND 58075, for petitioner and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for respondent and appellant; submitted on brief.

Interest of M.S.

No. 20140435



Per Curiam.

[¶1]	M.S. appealed from a district court order modifying an alternate treatment order, involuntarily committing him to the North Dakota State Hospital for treatment for up to 90 days, and ordering forced medication.  M.S. argues the district court erred in finding clear and convincing evidence supporting the modification of the alternate treatment order, and the court erred in ordering forced medication.  We conclude the district court’s findings are supported by clear and convincing evidence and are not clearly erroneous.  The court did not err in modifying the alternate treatment order or by ordering forced medication.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom